Case: 4:16-cv-00180-CDP Doc. #: 105 Filed: 12/04/18 Page: 1 of 1 PageID #: 2040



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

UNITED STATES OF AMERICA,                )
                                         )
        Plaintiff,                       )
                                         )
        v.                               )        Case No. 4:16 CV 180 CDP
                                         )
THE CITY OF FERGUSON,                    )
                                         )
        Defendant.                       )
                                         )

                                     ORDER

        Because of the National Day of Mourning and the closing of the Thomas F.

Eagleton Courthouse, the public hearing previously scheduled for Wednesday,

December 5, 2018 is rescheduled for Monday, December 17, 2018 at 1:00 p.m.

in Courtroom 14-South. The same procedures as established before will apply and

members of the public who wish to speak should arrive to sign up between [12:30

and 12:50 a.m.] on the day of the hearing; members of the public who wish to

submit written statements should do so no later than Wednesday, December 12,

2018.




                                      _______________________________
                                      CATHERINE D. PERRY
                                      UNITED STATES DISTRICT JUDGE
Dated this 4th day of December, 2018.
